Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered July 24, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [4]). Although defendant is correct that County Court at sentencing failed to address his request to be adjudicated a youthful offender {see generally CPL *1406720.20 [1]), we conclude that any error in the court’s failure to do so is harmless because the record establishes that defendant was not in fact eligible for youthful offender treatment (see generally People v Orcutt, 51 AD3d 1404, 1405 [2008]). Defendant was convicted of an armed felony (see CPL 720.10 [2] [a] [ii]), and the exceptions set forth in CPL 720.10 (3) do not apply (see Orcutt, 51 AD3d at 1405; cf. People v Tyquan S., 54 AD3d 1062 [2008]). Specifically, “ ‘defendant offered the sentencing court no evidence of mitigating circumstances relating to the manner in which the subject [crime was] committed, and his role in the [crime] was not minor. Accordingly, he could not be adjudicated a youthful offender’ ” (People v Crawford, 55 AD3d 1335, 1336 [2008], lv denied 11 NY3d 896 [2008]). Present—Hurlbutt, J.P., Centra, Fahey, Carni and Pine, JJ.